         Case 1:03-cr-01310-LAP Document 167 Filed 02/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                 03 Cr. 1310 (LAP)
               -against-
                                                        ORDER
PEDRO GONZALEZ,

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    Defendant filed his pro se motion for a reduction of his

sentence pursuant to Section 404 of the First Step Act on July

29, 2020 (dkt. no. 163).        The Government was ordered to respond

within 30 days, and Defendant to reply within 14 days thereof.

(Dkt no. 164).      To the extent the Government wishes to respond

to Defendant’s motion, it shall do so no later than March 12,

2021.    Thereafter, the motion shall be considered sub judice.

    The Clerk of the Court shall mail a copy of this order to

Defendant.

    SO ORDERED.

Dated:       New York, New York
             February 26, 2021

                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge




                                       1
